                          Case 3:19-cr-00049-JCH Document 39 Filed 07/23/19 Page 1 of 3
    AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                 Page 1 of   3   Pages




                                          UNITED STATES DISTRICT COURT


                                                               10\9 JUL 23 P \Z: 23
                        United States of America
                                   v.
                                                               u5   0151       1c couR·r
                                                                 . NEW HAVE , Ci.
                                                                                     ase N o.   3:19CR00049(JCH)
                      ABDURRAHMANAKHDAR
                                                                           )
                                                                           )
                                  Defendant

                                           ORDER SETTING CONDITIONS OF RELEASE

    IT IS ORDERED that the defendant's release is subject to these conditions :

          The defendant must not violate federal, state, or local law while on release.

          The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U .S.C. 40702.

          The defendant must advise the court or the pretrial services office or supervising officer in writing before making
          any change of residence or telephone number.

    ~'¢(_. The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    ~     the court may impose.
          The defendant must appear at:                              UNITED STATES DISTRICT COURT
                                                                                            Place
                                                                    141 CHURCH STREET, NEW HAVEN, CT

          on                                                   September 10, 2019 at 4:00 p.m .
               - - - - - - - - - - - - - - - - - --                                  - - - - -- - - - - - - - - - - - -
                                                                         Date and Time


          If blank, defendant will be notified of next appearance.

i5)       The defendant must sign an Appearance Bond, if ordered.

~    n unsecured bond in the amount of $50,000 shall be co-signed by Nadirah Akhdar.

    Ms. Akhdar shall transport the defendant di~ectly to Merritt Hall ~n July 25, 2019. Defendant sh~II b~ transported ~o the
     ourthouse on July 25, 2019, and r13leased mto the custody of his mother, who shall transport him directly to Merritt Hall.
    No stops may be made during that trip and no other persons may accompany the defendant and his mother, or have
    contact with the defendant during that period.

~    efenda nt may use the "landline" phone at Merritt Hall only to contact his mother and the Office of the Federal Defender.
'f These phone numbers shall be provided to Merritt Hall, along with this instruction.
                                  Case 3:19-cr-00049-JCH Document 39 Filed 07/23/19 Page 2 of 3
AO 199B (Rev, 12/11) Additional Conditions of Release                                                                                        Page _2_ of _3_ Pages

                                                         ADDITIONAL CONDITIONS OF RELEASE




        ,~
        IT JS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

 (X )         The defendant is placed in !he ·usr .ldy <11:
            (6)
              Person or organization             Nadirah     Akhdar
                                                          ~ ~---'-'---'--= -- -- - -- - - - - - - - - - - - - - - -- -- - -- - --
              Address (only if above is an u1'g,rmJ~a/lr311)  XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
              City and state     Rocky Hill, CT                          ___     ___            ___               Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at all court proceedings, and ( c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's custody ,

                                                                                  ignec1/ /1
                                                                                        ~
                                                                                               /~il)
                                                                                               -•             11~ /1;)(/ ir//J.

 (X )     (7) The defendant must:
~~      ( X ) (a) submit to supervision by and report for supervision to the USPO and Merritt Hall
-,;..               telephone number       _ _ _ _ _ __ , no later than immediately upon release
             ) (b) continue or actively seek employment.
        (    ) (c) continue or start an education program.
             ) ( d) surrender any passport to:
           X ) (e) not obtain a passport or other international travel document.
           X ) (f) abide by the following restrictions on personal association, residence, or travel : Reside at Merritt Hall. Do not leave
                           Merritt Hall for any_,_r""'
                                                   e""'s
                                                       ""o"-'-'-'.~ - - - - - - - - - - - - - - - - - - - - - - - - - - - -- -
        (         ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                        including :

                      (h) get medical or psychiatric treatment:         as directed b USPO and staff at Merritt Hall

                      (i) return to custody each _ _ _ __ at _ _ _ o'clock after being released at _ _ _ __ o'clock for employment, schooling,
                          or the following purposes:

                        (i) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                            necessary.
            X )        (k) not possess a firearm, destructive device, or other weapon.
            X )        (I) not use alcohol ( X ) at all (           ) excessively.
            X )       (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                            medical practitioner.
            X )        (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                            frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                            substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                            substance screening or testing.
                      ' 0) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                            supervising officer.
            X )        (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                            (    ) (i) Curfew. You are restricted to your residence every day (            ) from     _ _ _ _ _ to         _ ___ , or (          ) as
                                         directed by the pretrial services office or supervising officer; or
                                 ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                         substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                         approved in advance by the pretrial services office or supervising officer; or
                                 ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                         court appearances or other activities specifically approved by the court.
                  )    (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                            requirements and instructions provided.
                            (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                   supervising officer.
                      (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                          arrests, questioning, or traffic stops.
                      (s) If Mr. Akhdar is discharged from Merritt Hall, or becomes aware that he may be discharged, he and his
                          ..c.U.S:to,dian. mL1SLl1o.tifY_ttn:Lp.r.e::1rial..s_ervices officer lmrn.oo.1.atel¥~ - - - - - - - - - -
                             Defendant shall comply with all rules of the USPO and Merritt Hall, and all orders of the
                             probation officer and Merritt Hall staff. Any failure to comply with any such rules or orders
                             shall constitute a violation of the conditions of release, and may result in revocation of bond .
                      Case 3:19-cr-00049-JCH Document 39 Filed 07/23/19 Page 3 of 3
 AO l99C (Rev. 09/08) Advice of Penalties                                                                        Page   3       of   3   Pages

                                            ADVICE OF PENALTIES AND SANCTIONS

 TO THE DEFENDANT:

 YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

 l\.tc 'Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
~o~ntion of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
 imprisonment, a fine, or both.
        While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
 and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
 consecutive (i.e., in addition to) to any other sentence you receive.
        It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
 tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
 to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
 significantly more serious if they involve a killing or attempted killing.
        If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
 you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
        ( 1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined
              not more than $250,000 or imprisoned for not more than 10 years, or both;
        (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
              more than $250,000 or imprisoned for not more than five years, or both;
        (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
        A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
 addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
 ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                       ,~~
                                                                _/4~~\-- -                 Defendant's Signature

                                                                       I                 at New Haven, CT
                                                                                              City and Stale



                                                Directions to the United States Marshal

 (     ) The defendant is ORDERED released after processing.
 (   ✓) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
         has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
         the appropriate judge at the time and place specified. _


                                                                     /s/ Sarah A. L. Merriam, USMJ
                                                                                        Judicial Officer's Signature

                                                                                  Sarah A. L. Merriam, U.S.M.J.
                                                                                          Printed name and title
                                                                                                                        - -- - - -


                     DISTRIBUTION:      COURT     DEFENDANT       PRETRIAL SERVICE        U.S. ATTORNEY          U.S. MARSHAL
